DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 3-5), claims 1, 3-6 in the reply filed on 04/20/2021 is acknowledged.
Claims 2, 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2021.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“microwave coupling mechanism” in claim 3;
“tuning mechanism” in claim 3.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination:

ii) “tuning mechanism” shall be interpreted to imply the frequency tuning plate 6 that can be lifted by a lifting mechanism 16 (in terms of Fig. 3 and page 8, lines 18-20 of the specification as supplied, or movable substrate holder 8 lifted by a lifting mechanism 15 (in terms of Fig. 3 and page 8, lines 18-20 of the specification as supplied), or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 5 is objected to because of the following informalities:  
than a second base---------“substrate holder (8)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


i) Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rotary body” formed by two isosceles triangles intersecting at the vertex angles with a Boolean union operation”, which is not clear considering that specification does not clearly disclose if the claimed “rotary body” is a “rotating” body”.
For the purpose of examination on merits, the limitation “rotary body” has been interpreted as a solid body formed by intersection and truncation of two cones, each cone generated by rotation of an isosceles triangle about its axis that passes through its apex.
i) Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites “a middle part of the upper cavity (1) is transversely placed on a quartz plate dielectric window (13)”, which is not clear considering that per Fig. 5 of the disclosure, a quartz plate 13 is horizontally set in the middle of upper cavity 1 (specification – page 9, lines 19-21).
For the purpose of examination on merits, the limitation has been interpreted as “a quartz plate 13 is horizontally set in the middle of upper cavity 1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al (US 2014/0230729){hereinafter Brandon} in view of Bayliss (US 5,418,430) and Engelhardt (US 2017/0032986) {or alternately Engelhardt in view of Bayliss and Brandon}.
Regarding Claim 1: Brandon teach a plasma chemical vapor deposition microwave resonant cavity, wherein the microwave resonant cavity comprises a rotary body 2 (plasma chamber 2 (Figs. 1, 3 and 0097, 0099); 
the rotary body 2 comprises an upper cavity (upper portion with tapering down walls – Fig. 3 and 0102) and a lower cavity (lower portion of chamber 2, with diameter d2 – Fig. 3); 
a base (diameter of resonance cavity) of each of the isosceles triangles is 2n λ 200 to 500 mm (which includes the claimed value of 2 x1 x 122.4 = 244.8 mm, considering n =1, and λ the wavelength of wavelength of microwaves is 122.4 for a frequency of 2.45 GHz.
Brandon also teach optimization of chamber (cavity) volume to obtain a desired Q-factor for the resonance cavity (0071). Brandon also teach the resonance cavity is configured to have a height, as measured from the base to the top plate of the plasma chamber, which supports a TM.sub.011 resonant mode between the base and the top plate at said frequency f, and wherein the resonance cavity is further configured to have a diameter, as measured at a height less than 50% of the height of the resonance cavity as measured from the base, which satisfies the condition that a ratio of the resonance cavity height/the resonance cavity diameter is in the range 0.3 to 1.0 (abstract). Brandon also teach the dimensions of the plasma chamber 2, the microwave wavelength, and the position of the top plate 24 are selected to generate a TM.sub.011 standing 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure the diameter (base of isosceles triangle) and height of the rotary body (which would determine base angle of the isosceles triangle, since diameter and height of isosceles triangle would determine base angle) forming the rotary body in view of teaching by Brandon to obtain desired resonant mode in the cavity.
Brandon do not explicitly teach the rotary body is formed by two isosceles triangles intersecting at the vertex angles with a Boolean union operation;
a base angle of each of the isosceles triangles is 50°~75°; 
base lengths of the two isosceles triangles are equal or have an n λ difference; 
a distance between centroids of an upper and a lower isosceles triangles is 0-4/5 λ.
Bayliss teach a plasma apparatus comprising a gap 11 formed between two conical field enhancing electrodes 9, 10 (shown as two isosceles triangles – Fig. 1), and wherein microwave energy is supplied in the space where the two electrodes 9, 10 are disposed, to obtain high microwave energy density (Fig. 1 and col. 1, lines 15-20 and col. 1, lines 56 to col. 3, line13 and col. 2, lines 121-48).  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide rotary body formed by two opposing cones (viz. two isosceles triangles intersecting at the vertex angles in view of teaching by Bayliss in the 
Further, Engelhardt teach a plasma chemical vapor deposition microwave resonant cavity, wherein the microwave resonant cavity comprises a rotary body 10 (chamber wall - Figs. 3A, 3B and 0047) formed by two similar shaped bodies;
the rotary body 10 comprises an upper cavity (upper body portion of 10 – Fig. 3A) and a lower cavity (lower body portion of 10 – Fig. 3A); 
It would be obvious to provide rotary body formed by two rotary bodies (formed by two isosceles triangles intersecting at the vertex angles) and comprising an upper cavity and a lower cavity in view of teachings by Engelhardt and Bayliss in the apparatus of Brandon to obtain higher plasma density and improved processing rate.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the base and the base angle of the lower cavity similar to the upper cavity in view of teachings by Engelhardt and Bayliss in the apparatus of Brandon to obtain desired resonance mode in the cavity coupled with higher plasma density and improved processing rate.
Brandon in view of Bayliss and Engelhardt do not explicitly teach a distance between centroids of an upper and a lower isosceles triangles is 0-4/5 λ.
Bayliss is discussed above. Bayliss teach gap 11 is adjustable by movement of electrode 9 (col. 2, lines 1-4).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control/optimize the distance between the upper and lower cavities (viz. distance between centroids of an upper and a lower isosceles triangles) in view of 
Alternately, Engelhardt teach a plasma chemical vapor deposition microwave resonant cavity, wherein the microwave resonant cavity comprises a rotary body 10 (chamber wall - Figs. 3A, 3B and 0047) formed by two similar shaped bodies;
the rotary body 10 comprises an upper cavity (upper body portion of 10 – Fig. 3A) and a lower cavity (lower body portion of 10 – Fig. 3A); 
Engelhardt do not explicitly teach the rotary body is formed by two isosceles triangles intersecting at the vertex angles with a Boolean union operation; and
a base of each of the isosceles triangles is 2nA~(2n+0.5) λ, where n is an integer and λ is a microwave wavelength; 
a base angle of each of the isosceles triangles is 50°~75°; 
base lengths of the two isosceles triangles are equal or have an n λ difference; 
a distance between centroids of an upper and a lower isosceles triangles is 0-4/5 λ.
Bayliss teach a plasma apparatus comprising a gap 11 formed between two conical field enhancing electrodes 9, 10 (shown as two isosceles triangles – Fig. 1), and wherein microwave energy is supplied in the space where the two electrodes 9, 10 are disposed, to obtain high microwave energy density (Fig. 1 and col. 1, lines 15-20 and col. 1, lines 56 to col. 3, line13 and col. 2, lines 121-48).  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide rotary body formed by an upper body and a lower body (viz. two isosceles triangles intersecting at the vertex angle, considering that it is known that by 
Further, Brandon teach a plasma chemical vapor deposition microwave resonant cavity, wherein the microwave resonant cavity comprises a rotary body 2 (plasma chamber 2 (Figs. 1, 3 and 0097, 0099); 
the rotary body 2 comprises an upper cavity (upper portion with tapering down walls – Fig. 3 and 0102) and a lower cavity (lower portion of chamber 2, with diameter d2 – Fig. 3); 
a base (diameter of resonance cavity) of each of the isosceles triangles is 2n λ 200 to 500 mm (which includes the claimed value of 2 x1 x 122.4 = 244.8 mm, considering n =1, and λ the wavelength of wavelength of microwaves is 122.4 for a frequency of 2.45 GHz.
Brandon also teach optimization of chamber (cavity) volume to obtain a desired Q-factor for the resonance cavity (0071). Brandon further teach the resonance cavity is configured to have a height, as measured from the base to the top plate of the plasma chamber, which supports a TM.sub.011 resonant mode between the base and the top plate at said frequency f, and wherein the resonance cavity is further configured to have a diameter, as measured at a height less than 50% of the height of the resonance cavity as measured from the base, which satisfies the condition that a ratio of the resonance cavity height/the resonance cavity diameter is in the range 0.3 to 1.0 (abstract). Brandon also teach the dimensions of the plasma chamber 2, the microwave wavelength, and the position of the top plate 24 are selected to generate a TM.sub.011 standing wave within the plasma chamber between the base of the chamber 24 and the top plate 22 (0099).

Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the base and the base angle of the lower cavity similar to the upper cavity in view of teachings by Brandon, Bayliss and Engelhardt in the apparatus of Engelhardt to obtain desired resonance mode in the cavity coupled with higher plasma density and improved processing rate.
Engelhardt in view of Bayliss and Brandon do not explicitly teach a distance between centroids of an upper and a lower isosceles triangles is 0-4/5 λ.
Bayliss is discussed above. Bayliss teach gap 11 is adjustable by movement of electrode 9 (col. 2, lines 1-4).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control/optimize the distance between the upper and lower cavities (viz. distance between centroids of an upper and a lower isosceles triangles) in view of teaching by Bayliss in the apparatus of Engelhardt in view of Bayliss and Brandon to maximize efficiency of excitation of gas to plasma state and thus reducing input power required to generate plasma (col. 2, lines 33-40, Bayliss).
Further, claim limitation “chemical vapor deposition” is an intended use limitation and since the structure of prior art (Brandon, Bayliss, Engelhardt) teach all structural limitations of the claim the same is considered capable of meeting the functional limitation.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al (US 2014/0230729){hereinafter Brandon} in view of Bayliss (US 5,418,430) and Engelhardt (US 2017/0032986) {or alternately Engelhardt in view of Bayliss and Brandon} as applied to claim 1 and further in view of Sohn et al (US 2004/0134431){hereinafter Sohn}.
Regarding Claim 3: Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Baylissand Brandon) teach all limitations of the claim (as explained above under claim 1) and further including a microwave coupling mechanism 12 (an antenna 20 – Figs. 1A, 1B and 0029, Engelhardt) or 16, 18 (inner and outer conductors – Fig. 1 and 0098, Brandon),
a dielectric window 20 (Figs. 1, 3 and 0098, Brandon), 
a substrate holder 4 (Fig. 1 and 0097 – Brandon), 
a inlet hole and outlet holes (0072 – Engelhardt).
Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon) do not explicitly teach a movable substrate holder (per claim interpretation given above 35 USC 112f interpretation of tuning mechanism).
Sohn teach a plasma chemical vapor deposition microwave cavity 112 (Figs. 2, 4, 5), Sohn further teach a microwave resonator cavity 112 having a lower truncated cone-shaped 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a tuning mechanism (movable stage) in view of teaching by Sohn in the apparatus of Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon) to enable change position of substrate with respect to plasma and optimize position of substrate for efficient processing of the substrate. 
Further claim limitation “air” is a related to content of apparatus during an intended use and is not considered patentable in apparatus claims (relevant case law already cited above).

Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al (US 2014/0230729){hereinafter Brandon} in view of Bayliss (US 5,418,430) and Engelhardt (US 2017/0032986) {or alternately Engelhardt in view of Bayliss and Brandon} and Sohn et al (US 2004/0134431){hereinafter Sohn} as applied to claim 3 and further in view of Shiomi (US 6,132,550).
     Regarding Claim 4: Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon) and Sohn teach all limitations of the claim including:
An upper cavity equal to a lower cavity (parts of double ellipse – Fig. 3A, Engelhardt);  
a top of an upper cavity (marked as 114 in Fig. 2, Sohn) is provided with a coaxial probe coupling antenna 130 (antenna rod – 0037, Sohn); 

a quartz bell-jar dielectric window 40/140 (Figs. 1, 2 and 0015, 0037, Sohn); 
a top contour of the quartz bell-jar dielectric window 140 is higher than an interface of the upper cavity (marked 114 in Fig. 3, Sohn) and the lower cavity (bottom portion of cavity 114 – Fig. 3, Sohn – as seen in Fig. 3, Sohn) ; 
a substrate holder 115 (support plate - Fig. 2 and 0043, Sohn) is set in a middle of the plate 150, 182 (Fig. 1, Sohn), and an coolant inlet 180 and two coolant outlets 181 are given in the plate 150, 182 (Figs. 2, 3 – Sohn), near the substrate holder (8).
Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon) and Sohn do not explicitly teach the plate is a frequency tuning plate (claim limitation “frequency tuning plate” is interpreted as a plate with a moving mechanism, in terms of Fig. 3 and page 9, lines 27-28 of the specification, as supplied);
A foot of the quartz bell-jar dielectric window is placed on the frequency tuning plate;
the substrate holder is set in a middle of the frequency tuning plate, and the inlets and the outlets are air inlet and air outlets.
Brandon is discussed above. Brandon teach resonance cavity is configured to have a height, as measured from the base to the top plate of the plasma chamber, which supports a TM.sub.011 resonant mode between the base and the top plate at said frequency f, and wherein the resonance cavity is further configured to have a diameter, as measured at a height less than 50% of the height of the resonance cavity as measured from the base, which satisfies the condition that a ratio of the resonance cavity height/the resonance cavity diameter is in the range 0.3 to 1.0 (abstract).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the size of the upper and lower cavity (viz. optimize lengths of two isosceles triangles forming the rotary body} in view of teaching by Brandon and Bayliss in the apparatus of Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon) and Sohn to obtain desired resonant mode in the cavity coupled with high energy density and obtain more efficient plasma generation.
Further, Shiomi teach a plasma apparatus comprising a bell-jar 112 placed on a frequency tuning plate (bottom plate 136 with a movable substrate holder 128, bellows 147 and moving mechanism 142 – Fig. 13), the substrate holder 128 is set in a middle of the frequency tuning plate 136 (Figs. 12-14), gas inlets 123, 125 and outlet 127 (Fig. 13) {0126-0130}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a quartz bell jar resting on a frequency tuning plate, a substrate holder in the middle of the frequency tuning plate, and the tuning plate having inlets and outlets for gas in view of teaching by Shiomi in the apparatus of Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon) and Sohn as a known structure of bell jar with a frequency tuning plate used in microwave plasma apparatus to obtain stable plasma at higher power to form uniform plasma (col. 3, lines 5-10, Shiomi).
Further claim limitation “two” air outlets is related to duplication of parts and is not considered patentable significant, considering also that prior art (Shiomi – Fig. 14 teach gas 
Further claim limitation “air” is a related to content of apparatus during an intended use and is not considered patentable in apparatus claims (relevant case law already cited above.

Regarding Claim 6: Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon), Sohn and Shiomi teach all limitations of the claim (as explained above under claims 1, 3, 4 and including  that Brandon teach resonance cavity is configured to have a height, as measured from the base to the top plate of the plasma chamber, which supports a TM.sub.011 resonant mode between the base and the top plate at said frequency f, and wherein the resonance cavity is further configured to have a diameter, as measured at a height less than 50% of the height of the resonance cavity as measured from the base, which satisfies the condition that a ratio of the resonance cavity height/the resonance cavity diameter is in the range 0.3 to 1.0 (abstract).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure/optimize the diameters (base lengths) of upper and lower cavities in view of teaching by Brandon in the apparatus of Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon), Sohn and Shiomi to obtain desired resonant mode in the cavity coupled with high energy density and obtain more efficient plasma generation.
Further, Brandon also teach a quartz dielectric window 20 set horizontally in the middle of upper cavity (as seen in Figs. 1, 2  quartz window 20 is set horizontally in approximately middle of upper portion of the plasma chamber (cavity) 2 {0098}, a gas inlet 12 given at upper 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a dielectric window set horizontally in middle of upper cavity, and gas inlet and total gas outlet in view of teaching by Brandon in the apparatus of Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon), Sohn and Shiomi as a known alternate type of dielectric window used in microwave plasma apparatus to enable process larger substrate area with improved uniformity.
Furthermore, Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon), Sohn and Shiomi also teach plurality of outlets 158 via openings 154 (Fig. 14 and col. 21, lines 10-17).
Further claim limitation “two air outlets” is related to duplication of parts and is not considered patentable significant, considering also that prior art (Shiomi – Fig. 14 teach gas outlet 158), and further applicant’s disclosure does not give specific criticality for “two” air outlets.
Further claim limitation “air” is a related to content of apparatus during an intended use and is not considered patentable in apparatus claims (relevant case law already cited above under claim 4) {relevant case law already cited above}.




Claim 5 is /are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al (US 2014/0230729){hereinafter Brandon} in view of Bayliss (US 5,418,430) and Engelhardt (US 2017/0032986) {or alternately Engelhardt in view of Bayliss and Brandon}, Sohn et al (US 2004/0134431){hereinafter Sohn} as applied to claim 3 and further in view of Shiomi (US 6,132,550) and Ishii et al (US 6,622,650){hereinafter Ishii}
Regarding Claim 5: Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon) and Sohn, and further Shiomi (as explained above under claim 4) teach all limitations of the claim (as explained above under claims 1, 3, 4 and including  that Brandon teach resonance cavity is configured to have a height, as measured from the base to the top plate of the plasma chamber, which supports a TM.sub.011 resonant mode between the base and the top plate at said frequency f, and wherein the resonance cavity is further configured to have a diameter, as measured at a height less than 50% of the height of the resonance cavity as measured from the base, which satisfies the condition that a ratio of the resonance cavity height/the resonance cavity diameter is in the range 0.3 to 1.0 (abstract). Brandon also teach the dimensions of the plasma chamber 2, the microwave wavelength, and the position of the top plate 24 are selected to generate a TM.sub.011 standing wave within the plasma chamber between the base of the chamber 24 and the top plate 22 (0099).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure/optimize the diameters (base lengths) of upper and lower cavities in view of teaching by Brandon in the apparatus of Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon), Sohn and Shiomi to obtain desired resonant mode in the cavity coupled with high energy density and obtain more efficient plasma generation.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a coaxial circular (circumferential) coupling antenna and a quartz ring dielectric window provided at top inner side of upper cavity (upper portion of chamber) in view of teaching by Brandon in the apparatus of Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon), Sohn and Shiomi as known structure for microwave coupling mechanism used in microwave plasma apparatus to enable process larger substrate area with improved uniformity.
Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon), Sohn and Shiomi do not explicitly teach in a center of the coaxial circumferential coupling antenna is an air inlet running through the microwave resonant cavity. 
Ishii teach a plasma apparatus comprising a gas inlet 65 (gas supply pipe – Fig. 13 and col. provided in a center of coaxial circumferential coupling antenna 33, 31 (coaxial waveguide) and running through microwave plasma chamber 1 (microwave resonant cavity) {Fig. 13 and col. 9, lines 9-14}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a gas inlet in a center of the coaxial circumferential coupling antenna and running through plasma chamber (microwave resonant cavity) in the apparatus of Brandon in view of Bayliss and Engelhardt (or Engelhardt in view of Bayliss and Brandon), Sohn and Shiomi as an alternate structure for supply of gas for plasma formation in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emmerich (US 6,863,773) teach a microwave plasma apparatus comprising two cavity resonators 6 (Figs. 11, 18). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716